DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 3/10/2020.
Claims 1-14 and 16-21 are currently pending


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajagopal et al. (US 2017/0289733 A1; hereafter Rajagopal).

With respect to claim 1, Rajagopal discloses a method of operating a user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A) in a radio access network, the user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A) being configured with a transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25), the transmission resource pool comprising resources for transmission (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) of response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) by the user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A), the method comprising:
transmitting response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) utilising a resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14), the resource structure being selected from the transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) based on a signaling characteristic of characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14), the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) further being selected based on selection control information included in a received selection control message (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).


With respect to claim 2, Rajagopal discloses a user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A) for a radio access network, the user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A) being configured with a transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25), the transmission resource pool comprising resources for transmission (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) of response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) by the user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A), the user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A) being configured to:
transmit response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) utilising a resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14), the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) being selected from the transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) based on a signaling characteristic of characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14), the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) further being selected based on selection control information included in a received selection control message (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).


With respect to claim 3, Rajagopal discloses a method of operating a radio node (102, 103 in FIG. 1; 102 of FIG. 3B) in a radio access network, the method comprising;
receiving response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) from a responding radio node (102, 103 in FIG. 1; 102 of FIG. 3B), the responding radio node (102, 103 in FIG. 1; 102 of FIG. 3B) being configured with a transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25), the transmission RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) of response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) by the responding radio node (102, 103 in FIG. 1; 102 of FIG. 3B); and
receiving response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) from the responding radio node utilising a resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14), the resource structure being selected based on the transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) and based on a signaling characteristic of characterising signaling, the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) further being selected based on selection control information included in a selection control message (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) transmitted to the responding radio node (102, 103 in FIG. 1; 102 of FIG. 3B).


With respect to claim 4, Rajagopal discloses a radio node (102, 103 in FIG. 1; 102 of FIG. 3B) for a radio access network, the radio node (102, 103 in FIG. 1; 102 of FIG. 3B) being configured to:
receive response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) from a responding radio node (102, 103 in FIG. 1; 102 of FIG. 3B), the responding radio node being configured with a transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25), the transmission resource pool comprising resources for RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) of response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) by the responding radio node (102, 103 in FIG. 1; 102 of FIG. 3B); and
receive response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) from the responding radio node utilising a resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14), the resource structure being selected based on the transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) and based on a signaling characteristic of characterising signaling, the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) further being selected based on selection control information included in a selection control message (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) transmitted to the responding radio node (102, 103 in FIG. 1; 102 of FIG. 3B).


With respect to claim 5, Rajagopal further discloses wherein the transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) comprises at least two different subpools (PSCCH, PSSCH in FIG. 25), different subpools (PSCCH, PSSCH in FIG. 25) comprising resources for different types of response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).


With respect to claim 6, Rajagopal further discloses wherein the signaling characteristic of characterising signaling characterises at least one of:
an end;
a start; and
a reference point of the signaling,
in at least one of a time and a frequency domain (paragraphs [0118], [0119], [0120], see the PRBStart, PRBend and PRBNum).


With respect to claim 7, Rajagopal further discloses wherein the selection control message is carried by the characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

With respect to claim 8, Rajagopal further discloses wherein the response control information is transmitted in response to at least one of the selection control message and the characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

With respect to claim 9, Rajagopal further discloses wherein the signaling characteristic in included in a message carried by control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

With respect to claim 10, Rajagopal further discloses wherein the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) is selected based on the type of response control signaling to be transmitted, and/or based on the type of signaling it is in response to (paragraphs [0112], [0113], [0114], see the DCI message; paragraph [0090], see the DCI transmission).

With respect to claim 11, Rajagopal further discloses wherein the selection control message is a downlink control information message, and wherein the characterising signaling carries the downlink control information message (paragraphs [0112], [0113], [0114], see the DCI message; paragraph [0090], see the DCI transmission).

With respect to claim 12, Rajagopal further discloses wherein the selection control message indicates the signaling characteristic of the characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

With respect to claim 13, Rajagopal further discloses wherein the characterising signaling is data signaling (paragraphs [0085, [0086]).

With respect to claim 14, Rajagopal discloses a computer storage medium storing a computer program having instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A) in a radio access network, the user equipment (116, 115, 112 in FIG. 1; 116 of FIG 3A) being configured with a transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25), the transmission resource pool
1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14) by the user equipmen (116, 115, 112 in FIG. 1; 116 of FIG 3A)t, the method comprising:
transmitting response control signaling utilising a resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14), the resource
structure being selected from the transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) based on a signaling
characteristic of characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14), the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) further being selected
based on selection control information included in a received selection control message (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).


With respect to claim 16, Rajagopal further discloses wherein the transmission resource pool (RB in SUBFRAME map shown in FIG. 17; PRB in SUBFRAME map in FIG. 25) comprises at least two different subpools, different subpools comprising resources for different types of response control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

With respect to claim 17, Rajagopal further discloses wherein the signaling characteristic of characterising signaling characterises at least one of:
an end; a start; and
a reference point of the signaling,
in at least one of a time and a frequency domain (paragraphs [0118], [0119], [0120], see the PRBStart, PRBend and PRBNum).

With respect to claim 18, Rajagopal further discloses wherein the selection control message is carried by the characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).


With respect to claim 19, Rajagopal further discloses wherein the response control information is transmitted in response to at least one of the selection control message and the characterising signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

With respect to claim 20, Rajagopal further discloses wherein the signaling characteristic in included in a message carried by control signaling (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

With respect to claim 21, Rajagopal further discloses  wherein the resource structure (SPS config 1, SPS config 2 in FIG. 13; config 1, config 2, config 3 in FIG. 14) is selected based on the type of response control signaling to be transmitted, and/or based on the type of signaling it is in response to (1315, 1320, 1330 in FIG. 13; 1410, 1420, 1425 in FIG. 14).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 5, 2021